Title: To Thomas Jefferson from Stephen Sayre, 29 November 1802
From: Sayre, Stephen
To: Jefferson, Thomas


          
            Sir.
            Philaa. 29th novr 1802
          
          You may imagine I feel inexpressibly hurt, under your administration, that there are many men kept in office, & others appointed, who have no comparative claims upon your patronage.   At last, I am made to understand the cause; for I must not suppose you could, so long neglect a faithful servant, suffering as I have done, thro’ a long life, without some very imperious reasons.
          I leave it to your own feelings to imagine, what mine are, when supposed, by yourself, or some of your Ministers a criminal in private life. Some of my friends have hinted, that unfavorable impressions might exist respecting Baron de Poelnitz & his Lady. and when I come to reflect upon some paragraphs in the papers, while I was in England, & that you may have read & given credit to those vile & false accusations—also; that the Baron might, after his return to New York, have done much to confirm the Idea I am not so much astonished, as I have been, that I should be the last man, who might hope for your favors.
          It is some consolation to me, that you had, by prejudice, cause for that apathy, under which I have so long suffer’d—but I feel still more, that it is in my power to remove it.
          I have acted with uncommon circumspection, in every thing which regarded both the Baron & his wife. I foresaw the consequences, which might naturally result, from becoming her Agent, in the absence of her husband, & declined the commission for a long time—I requested her to employ Mr Hamilton—she did so—but he gave her some offence. Before I consented to act, I persuaded her to dispose of every thing that she meant to part with, at Vendue, before her departure—she did so, except two negro Servants & her carriage—this appears, in an account now in my possession, signed An: Blecher—made in her name, & dated while she was in New York—and I have now before me, her order to sell those negroes & carriage—I have also receipts for the payment of all her debts, and for money advanced her—for you must be informed, that her income was attached in the city of London, at the time, which had compeled the Baron to go there. I had nothing to do with her affairs, afterwards
          It was my misfortune, while in England, to have two suits in chancery agt. the very attorney which the Baron had employd—he had committed a forgery—I endeavour’d to hang him—my papers on the table prove the fact—he of course did all in his power to injure me, by paragraphs & malignant lies.
          He represented Lady Ann as living in the Kings Bench while I was there—she never was in that prison—she went over to France as soon as she had made a settlement with the Baron, or soon after, as I beleive.
          I have a demand, to this day, against the Baron for above £60. new york cury, cash advanced for his children by my nephew who wrote me that he got no answer from him but abuse. I saw him both in France & England—he never express’d the least dissatisfaction as to my conduct—if he ever held a different Language he has acted very unfairly—
          If Sir, these conjectures are well founded—pray—do me the justice to give opportunity of vindicating myself. Name any person of worth, to read & examine my papers—my innocence will be clearly & instantly manifest—every dark & malicious insinuation, as to this, & every other transaction from my infancy to this hour, is as false as those publish’d, by your enemies, to injure your name & character—it fortunately happens—I can prove a negative as to the above charges—and I defy all my enemies to substantiate a single action, either in public, or private life, which can degrade me in the opinion of a candid man. Mr Duane is now at Washington—you know his integrity—will you Sir, condescend to make him the judge in this, or any other matter which may have had an influence on your good opinion
          I am most respectfully yours &c &c
          
            Stephen Sayre
          
        